Mr. Chief Justice Breese delivered the opinion of the Court: This was a claim against an intestate’s estate, presented three years or more after the death of the intestate, and there are circumstances developed by the testimony which would lead to the conclusion that it had but slight foundation in justice. It is not difficult to induce a jury to allow such a* claim as this, the one making it being a widow claiming for her son’s services to a childless relative who died lea vine: a considerable estate, of which he made no testamentary disposition. A struggle not infrequently arises in such cases among the relatives of the deceased, as to who shall get the largest share. The fact that this son, when about fourteen years of' age, was in some kind of service for his uncle, afforded a good opportunity to the mother to make her claim on his estate, while there are strong grounds for believing the deceased stood to the boy in loco parentis, no idea then existing of any' contract for service, or of any responsibility therefor. Mo claim was presented or made during the life time of the uncle, and he lived some time after the boy left his service, and not until three years after his death was it thought expedient to make a claim. Under these circumstances the court should have given the second instruction asked by the defendant, without any qualification, for it was a case in which a jury should be warned by the court to consider well all the circumstances attending the claim, and long delay in prosecuting it ought to have some influence on the jury, unexplained as it was, and should have induced the jury to look upon the claim with suspicion. We are not inclined tó believe from the facts in the record, developing thekind of case they do, that any obligation rests upon the estate of the deceased to pay the plaintiff- the large amount found by the jury, or any very considerable amount. The claim, under the circumstances, was'a suspicious claim. The delay in prosecuting it, wholly unexplained, ought to have prejudiced it. . The modification by the court tended very much to nullify that portion of the instruction given, for delay in bringing suit was one of the circumstances in the case, and in the portion of the instruction given, the jury were told by the court to regard them. We think the case should be considered by another jury. The judgment, for the reason given, is reversed and the cause remanded. Judgment reversed.